Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Specifically, Applicant states that “nothing in Brown teaches moving along the working area boundary based on a (stored) working area map” which could not be further from the truth because Brown teaches exactly this as seen within Col. 10 ll. 48-Col, 11 ll. 2 as well as throughout the publication; See “The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5 For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn (e.g., a contour map). The contour map can include the perimeter and contours of the mowing surface along with the size, shape and position of specific structures and features within and around the mowing surface. In a further embodiment, an operator can provide through direct input supplemental information by identifying specific structures and features with the GPS equipment, mapping software and the like. Other useful outputs can include the total operation time, cost, and price to cut an entire lawn, or portion thereof; instructions for an operator regarding the selection of equipment; and instructions regarding an efficient mowing path. Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn. Further, a majority of the multitude of references cited in the conclusion teach having a mower operate within a working area map. 
Applicant should submit additional arguments under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objections
Claim 7 is objected to because of the following informalities:  “controlling the self-moving device to move to move” should be changed to “controlling the self-moving device to move”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10, 12-14, 17-18,  and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent No. 10,188,029).
Regarding claim 1, Brown et al. teaches an automatic working system, comprising a self-moving device and a positioning device, wherein the self-moving device comprises a movement module, a task execution module, and a drive circuit connected to the movement module and the task execution module, and the drive circuit is configured to drive the movement module to enable the self-moving device to move, and drive the task execution module to execute a working task; (Col. 4, ll. 57-64; See "FIG. 1 depicts one embodiment of a riding utility vehicle 100, which by way of example only is a zero turn hybrid lawn mower. Various components of vehicle 100 can be mounted on and supported by a frame 112. In particular, an engine 102, one or more alternators 106, a battery 108, a set of electric zero tum transaxles 110a, 110b, and fraction controllers 120a, 120b can be mounted on frame 112." & Col. 5, ll. 16-23; See "Traction controllers 120a, 120b can control the speed and direction of driven wheels 114 by controlling respective electric zero turn transaxles 110a, 110b, based on inputs from an operator (sitting in operator seat 130). Traction controllers 120a, 120b are mounted near the rear of vehicle 100 near electric zero turn transaxles 110a, 110b away from engine 102 to aid in cooling, although other locations are possible.") the positioning  controlling the self-moving device to move along the working area boundary based on the working area map, and receiving a confirmation signal from a user to complete the map confirmation procedure; and (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100." & Col. 10, ll. 54-60; See "The contour map can include the perimeter and contours of the mowing surface along with the size, shape and position of specific structures and features within and around the mowing surface. In a further embodiment, an operator can provide through direct input supplemental information by identifying specific structures and features with the GPS equipment, mapping software and the like.") a working procedure, the working procedure comprising: controlling the self-moving device to move within the working area defined by the working area map and to execute the working task; and (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.") a control 
Regarding claim 4, Brown et al. teaches the automatic working system according to claim 1, wherein the positioning device is fixedly connected to the self-moving device. (Col. 6, ll. 7-9; See "A utility vehicle, such as zero turn radius lawnmower 100 is provided that includes an onboard transceiver 122, a GPS unit 123 and a plurality of sensors 124.")
Regarding claim 7, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises: after controlling the self-moving device to move to move along the working area boundary, controlling the self-moving device to move within a working area defined by the boundary. (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 10, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises: receiving a control signal from the user, and providing a drive circuit instruction according to the control signal to control a movement manner. (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; 
Regarding claim 12, Brown et al. teaches the automatic working system according to claim 1, wherein the map confirmation procedure further comprises receiving a map modification signal from the user to modify the working area map. (Col. 10; ll. 57-60; See "In a further embodiment, an operator can provide through direct input supplemental information by identifying specific structures and features with the GPS equipment, mapping software and the like.")
Regarding claim 13, Brown et al. teaches the automatic working system according to claim 1, comprising a communications module, communicating with a smart terminal of the user, and configured to receive the confirmation signal from the user. (Col. 7, ll. 27-34; See "In another embodiment, a function performed by the portable communication device 125 can be as a user interface to input data into the onboard processor 121. One example of such input data would include sending commands to onboard processor 121 selecting which particular data set to display; or, to program the data processor to appropriately receive data from the sensors 124 that are provided on utility vehicle 100.")
Regarding claim 14, Brown et al. teaches a control method of an automatic working system, the automatic working system comprising a self-moving device and a positioning device, wherein the self-moving device comprises a movement module and a task execution module; the positioning device is configured to detect a current position of the self-moving device; and (Col. 4, ll. 57-64; See "FIG. 1 depicts one embodiment of a riding utility vehicle 100, which by way of example only is a zero turn hybrid lawn mower. Various components of vehicle 100 can be mounted on and supported by a frame 112. In particular, an engine 102, one or more alternators 106, a battery 108, a set of electric zero tum transaxles 110a, 110b, and fraction controllers 120a, 120b can be mounted on frame 112." & Col. 5, ll. 16-23; See "Traction controllers 120a, 120b can control the speed and direction of driven wheels 114 by controlling respective 
Regarding claim 17, Brown et al. teaches the control method according to claim 14, wherein in the map confirmation mode, after the movement module is controlled based on the working area map to enable the self-moving device to move along a working area boundary, the control method further comprises the following step: controlling the movement module to enable the self-moving device to move within a working area defined by the boundary. (Col. 10, ll. 48-54; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn (e.g., a contour map)." & Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 18, Brown et al. teaches the control method according to claim 14, wherein in the map confirmation mode, a control signal from the user is received, and the movement module is controlled according to the control signal to enable the self-moving device to change a movement manner. (Col. 10, ln. 65-Col. 11, ln. 2; See "Where the mower is autonomous, mowing instructions can be created based on the previously created terrain map and initiation of mowing at the initial position point, with modifications to the path, speed, and acceleration to account for terrain, structures and features on the lawn.")
Regarding claim 20, Brown et al. teaches the control method according to claim 14, wherein a communications module is provided, and the communications module communicates with a smart terminal 
Regarding claim 21, Brown et al. teaches the automatic working system according to claim 1, wherein the positioning device is detachably connected to the self-moving device. (Col. 6, ll. 7-9; See "A utility vehicle, such as zero turn radius lawnmower 100 is provided that includes an onboard transceiver 122, a GPS unit 123 and a plurality of sensors 124.") Any device having an object may have that object removed, therefore, because the mower has a GPS unit, the GPS unit may be removed from the mower if desired. 
Regarding claim 22, Brown et al. teaches the control method according to claim 14 wherein the map stored in the storage unit is generated by a smart terminal operated by the user. (Col. 9, ll. 27-37; See “The various parameters discussed above can be fed into the onboard processor 121. The onboard processor 121, which then processes the information and transfers it to a near range display and transmitting device, such as a portable communication device 125. It will be noted that the portable communication device 125 can have a GPS and an accelerometer. The use of GPS and an accelerometer on portable communication device 125 would obviate the need for an accelerometer and GPS to be installed on the vehicle. Many portable devices such as smartphones and tables already have GPS capabilities and accelerometers. & Col. 10, ll. 48-60; See "The sensor data set is transmitted to a processor and analyzed using appropriate software to generate a number of outputs to improve operating efficiency, some of which are shown in FIG. 5. For example, software can be applied to the data set to convert the geographic position, pitch and roll data into a three-dimensional terrain map of the lawn (e.g., a contour map). The contour map can include the perimeter and contours of the mowing surface along with the size, shape and position of specific structures and features within and around the mowing surface. In a further embodiment, an operator . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 10,188,029) in view of Einecke et al. (U.S. Publication No. 2018/0077860).
Regarding claim 5, Brown et al. fails to teach wherein the map confirmation procedure further comprises providing a drive circuit instruction to keep the task execution module from executing the working task.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the map confirmation procedure further comprises providing a drive circuit instruction to keep the task execution module from executing the working task. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Regarding claim 6, Brown et al. fails to teach wherein the task execution module comprises a cutting assembly, and the map confirmation procedure comprises providing a drive circuit instruction to keep the cutting assembly from executing cutting work.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the task execution module comprises a cutting assembly, and the map confirmation procedure comprises providing a drive circuit instruction to keep the cutting assembly from executing cutting work. (Par. 0030; See "Based 
Regarding claim 15, Brown et al. fails to teach wherein in the map confirmation mode, the task execution module is controlled not to execute the working task. 
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein in the map confirmation mode, the task execution module is controlled not to execute the working task. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Regarding claim 16, Brown et al. fails to teach wherein the task execution module comprises a cutting assembly, and in the map confirmation mode, the cutting assembly is controlled not to execute cutting work.
Einecke et al. makes up for the deficiencies in Brown et al. Einecke et al. teaches wherein the task execution module comprises a cutting assembly, and in the map confirmation mode, the cutting assembly is controlled not to execute cutting work. (Par. 0030; See "Based on the class of the object and the predicted object movement, the controlling unit 4 generates control signals for the driving means 2 and/or for the working tool 3." & Par. 0036; See "The behavior that is associated with class "child" can also include switching off the mowing blades or even returning to the base station.")
Brown et al. and Einecke et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Brown et al. is improved with the safety features within Einecke et al. allowing the system in Brown et al. to stop working or avoid cutting in an area which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Brown et al. in view of Einecke et al.
Claims 8-9, 11, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent No. 10,188,029) in view of  Liu et al. (U.S. Publication No. 2016/0338262).
Regarding claim 8, Brown et al. fails to teach wherein the automatic working system comprises an alarm unit, configured to output an alarm signal indicating a working area exception.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the automatic working system comprises an alarm unit, configured to output an alarm signal indicating a working area exception. (Abstract; See "The invention provides an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module, an information collection device, an energy module, a control module and the control module includes an identification unit, and an alarm module. The autonomous mower has a security patrol working mode in which the identification unit analyzes and judges whether an abnormal object exists in the working area according to the information collected by the information collection device; if the abnormal object exists, the control module controls the alarm module to send an alarm signal to the outside.")
Regarding claim 9, Brown et al. fails to teach wherein the automatic working system comprises an environmental sensor, at least partially mounted at the self-moving device, and configured to detect the working area exception when the self-moving device moves within the working area; and the control module monitors an output of the environmental sensor and control the alarm unit to output the alarm signal. 
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the automatic working system comprises an environmental sensor, at least partially mounted at the self-moving device, and configured to detect the working area exception when the self-moving device moves within the working area; and the control module monitors an output of the environmental sensor and control the alarm unit to output the alarm signal. (Par. 0006; See "an information acquisition device disposed on the housing and used for acquiring external environment information" & Abstract; See "The invention provides an autonomous mower, the autonomous mower including a housing; a mowing module, a traveling module, an information collection device, an energy module, a control module and the control module includes an identification unit, and an alarm module. The autonomous mower has a security patrol working mode in 
Regarding claim 11, Brown et al. fails to teach wherein the control signal comprises a movement stop signal, the map confirmation procedure comprises: receiving the movement stop signal from the user, and controlling the self-moving device to stop based on the movement stop signal.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the control signal comprises a movement stop signal, the map confirmation procedure comprises: receiving the movement stop signal from the user, and controlling the self-moving device to stop based on the movement stop signal. (Par. 0076; See "For example, the user controls the autonomous mower 100 to stop moving, controls the alarm module 190 to make an alarm or the like through the external device 200.")
Regarding claim 19, Brown et al. fails to teach wherein the control signal comprises a movement stop signal, and the movement module is controlled according to the movement stop signal to enable the self-moving device to stop moving.
Liu et al. makes up for the deficiencies in Brown et al. Liu et al. teaches wherein the control signal comprises a movement stop signal, and the movement module is controlled according to the movement stop signal to enable the self-moving device to stop moving. (Par. 0076; See "For example, the user controls the autonomous mower 100 to stop moving, controls the alarm module 190 to make an alarm or the like through the external device 200.")
Brown et al. and Liu et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Brown et al. is improved with the alarm unit and movement stop signal within Liu et al. which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Brown et al. in view of Liu et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balutis et al. (U.S Publication No. 2016/0165795) teaches robot lawnmower mapping.
Churavy et al. (U.S Publication No. 2017/0322562) teaches an autonomous mower navigation system and method. 
Grufman et al. (U.S Publication No. 2017/0364088) teaches a robotic vehicle learning site boundary.
Liu et al. (U.S Publication No. 2018/0370376) teaches an autonomous mobile device and wireless charging system.
Shimamura et al. (U.S Publication No. 2019/0304211) teaches an unmanned work system, management server, and unmanned work machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-7:30pm (EST) Monday-Thursdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
7/28/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661